       Case 4:21-cv-00743-P Document 1 Filed 06/11/21              Page 1 of 7 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                FT. WORTH DIVISION

                                                  §
  FAINA LYPKO,                                    §
           Plaintiff,                             §
                                                  §   CIVIL ACTION NO. 4:21-cv-00743
  v.
                                                  §
                                                  §
  SULZER GTC TECHNOLOGY US,                       §
  INC.                                            §
          Defendant.

              PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Plaintiff Faina Lypko (“Lypko” and/or “Plaintiff”) and files this, her

Original Complaint and Jury Demand against Defendant Sulzer GTC Technology US, Inc.,

(“GTC” or “Defendant”) to redress an age and gender based discriminatory wrongful termination,

arising under Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in

Employment Act (“ADEA”), 29 U.S.C. § 621, et seq., and the Texas Commission on Human

Rights Act, TEX. LAB. CODE § 21.001, et seq. In support of Mrs. Lypko’s claims, she respectfully

states as follows:

                               I. JURISDICTION AND VENUE

1. This Court has jurisdiction to hear the merits of Plaintiff’s claims under 28 U.S.C. §§ 1331 and

   1343(a)(4). The Court has supplemental jurisdiction over Plaintiff’s claims under the Texas

   Labor Code and Texas Law because those claims are so related to the claims in the action with

   the Court’s original jurisdiction that they form part of the same case or controversy under

   Article III of the United States Constitution. 28 U.S.C. § 1367.

2. Venue is proper in this district under 28 U.S.C. § 1391.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                             PAGE 1
     Case 4:21-cv-00743-P Document 1 Filed 06/11/21                Page 2 of 7 PageID 2



                                          II. PARTIES

3. Plaintiff is a female over the age of 40 and resident of Plano, Texas.

4. Defendant is a Delaware Corporation registered and doing business in Texas, operating an

   office at 1400 Westpark Way, Euless, TX 76040 and registered agent – CT Corporation

   System, 1999 Bryan Street, Ste. 900, Dallas, TX 75201.

5. Defendant is an employer within the meaning of 42 U.S.C. §12111(5)(A), and TEX. LAB. CODE

   § 21.002(8). At all times relevant to this complaint, Defendant has had over five hundred

   employees.

                               III. FACTUAL BACKGROUND

6. From approximately 2001-2008, Mrs. Lypko was working for Koch-Glitsch (“KG”), a

   subsidiary of Koch Industries. Mrs. Lypko first began directly working for GTC in January

   2009, working as a Lead Designer in the Euless, Texas office. Mrs. Lypko was responsible for

   engineering/designing mass transfer equipment for refineries and other industrial applications.

7. Mrs. Lypko was recruited to GTC by former co-worker Mr. Kim. Mr. Kim interviewed and

   made the decision to hire Mrs. Lypko, holding the role as her manager.

8. In his time as Mrs. Lypko’s manager, Mr. Kim would consistently explain to Mrs. Lypko that

   she was receiving the highest employment ratings that he was permitted to give to his

   employees.

9. For the duration of her employment, Mrs. Lypko gave her best efforts to GTC, anticipating

   being able to work for GTC through the end of her career.

10. Unfortunately, attitudes began to change in late 2017, when Mr. Kim was moved out of his

   manager position and replaced by Larry Burton.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                            PAGE 2
     Case 4:21-cv-00743-P Document 1 Filed 06/11/21               Page 3 of 7 PageID 3



11. Mr. Burton began showing his biases against Mrs. Lypko early on and in an effort to push her

   out of her Lead Designer position. Mrs. Lypko was receiving different treatment from the other

   younger males on the design team. As Mr. Burton was hired and personal friends with his boss,

   Brad Fleming, Mrs. Lypko did not feel comfortable complaining about his behavior.

12. Based on her performance during 2017 under Mr. Kim, Mrs. Lypko received a positive

   performance evaluation on or about March/April 2018, typical of those she received

   throughout her career with GTC.

13. Nevertheless, during this same time frame, Mrs. Lypko began experiencing ageist comments

   and treatment different from her younger male design counterparts.

14. Telling of Mr. Burton’s attitude was an instance in which Mr. Burton blamed Mrs. Lypko, in

   front of the design team, for making a mistake on some technical drawings. When Mrs. Lypko

   pointed out the drawings were not hers and were actually initialed by another employee, Mr.

   Burton continued to complain about her performance to Kay Stevens – HR, and his manager,

   Brad Fleming.

15. Mr. Burton would also make ageist comments such as “You are not so young to [perform

   certain tasks],” asking her how old she was, and indicating that she might be too old to learn

   or take on new projects.

16. Notably, Mrs. Lypko was significantly older than her other design counterparts and the only

   female working on the team. Indeed, Mrs. Lypko was the oldest full-time employee in the

   Euless office.

17. At the time of her termination, the team member closest in age was approximately 17 years

   younger – G.B. The other three team members, N.W., G.H., and A.R., were all under the age

   of 40.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                           PAGE 3
     Case 4:21-cv-00743-P Document 1 Filed 06/11/21                 Page 4 of 7 PageID 4



18. On or about October 8, 2018, Mrs. Lypko was unexpectedly terminated from her position by

   General Manager Brad Fleming. Upon inquiring about the reason for her termination, the

   company refused to give a response verbally or in writing.

19. Mrs. Lypko was approximately 65 years old at the time of her wrongful termination.

20. Upon information and belief, Mrs. Lypko’s job duties were taken over by a substantially

   younger male.

21. Mrs. Lypko promptly filed a Charge of Discrimination with the EEOC, co-filed with the TWC,

   on or about March 21, 2019, preserving both her federal and state rights. Plaintiff received a

   notice of right to sue from the EEOC on March 15, 2021 and has requested a right to sue letter

   from the TWC.


                                   IV. CAUSES OF ACTION

A. Age Discrimination – TCHRA and ADEA

22. Plaintiff re-alleges and incorporates the allegations contained in the Paragraphs above as if

   fully stated herein.

23. Plaintiff has satisfied all jurisdictional prerequisites in connection with her claims under the

   ADEA and TCHRA.

24. Defendant’s actions, including but not limited to Plaintiff’s termination, was undertaken

   because of Plaintiff’s age. These actions constituted a continuing violation of the Age

   Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq. and the TEX. LAB. CODE

   § 21.001, et seq.

25. Due to Defendant’s actions, including but not limited to Plaintiff’s ultimate termination,

   Plaintiff has suffered, and continues to suffer, damages including but not limited to lost wages,

   both past and future, the value of fringe benefits, emotional pain, suffering, inconvenience,


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 4
      Case 4:21-cv-00743-P Document 1 Filed 06/11/21                   Page 5 of 7 PageID 5



     mental anguish, and loss of enjoyment of life.

26. Defendant’s actions referenced in the paragraphs above were willful, entitling Plaintiff to

     liquidated damages under the ADEA and compensatory damages under the TCHRA.

27. Defendant’s actions referenced in the paragraphs above were intentional, malicious, and

     committed with reckless indifference to Plaintiff’s federally and state-protected rights,

     entitling Plaintiff to compensatory and punitive damages.

28. Defendant’s actions referenced above have caused Plaintiff to retain the services of the

     undersigned counsel in order to pursue her state and federal rights in this action. Plaintiff seeks

     her reasonable attorneys’ fees and costs in this matter.

B. Gender Discrimination – Title VII and TCHRA

1.      Plaintiff re-alleges and incorporates the allegations contained in the Paragraphs above as if

        restated herein.

2.      Defendant’s actions as described herein constitute unlawful gender discrimination in

        violation of Title VII of the Civil Rights Act of 1964, as amended, and the TEX. LAB. CODE

        § 21.001, et seq..

3.      As a result of the unlawful discriminatory actions of Defendant, Plaintiff has suffered and

        will suffer actual damages in the form of lost wages, medical and mental health costs, both

        past and future, and lost employment benefits, for which she hereby sues.

4.      As a further result of Defendant’s discriminatory actions, Plaintiff has suffered non-

        pecuniary losses, including but not limited to emotional pain, suffering, inconvenience,

        personal humiliation, mental anguish, loss of enjoyment of life, and other non-pecuniary

        damages, for which she hereby sues.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  PAGE 5
      Case 4:21-cv-00743-P Document 1 Filed 06/11/21                   Page 6 of 7 PageID 6



5.      At all times relevant to this action, Defendant acted with malice or reckless indifference to

        Plaintiff’s protected rights, thus entitling Plaintiff to punitive damages.

6.      Plaintiff seeks attorneys’ fees and costs of suit.

                                         V. JURY DEMAND

29. Plaintiff hereby demands a jury trial on all issues, claims, actions, and defenses against

     Defendant.

                                              VI. PRAYER

        WHEREFORE, Plaintiff, respectfully requests that the above-named Defendant be cited to

appear in this matter and that, after jury trial by proof, Plaintiff be awarded:

                    i.   Back pay, including but not limited to, lost wages and other employment

                         benefits;

                   ii.   Reinstatement to her position of employment, equivalent position of

                         employment, or the position of employment she would have enjoyed but for

                         the discrimination and retaliation;

                  iii.   In the event that reinstatement is not feasible, front pay with respect to all

                         pay and benefits Plaintiff would have received but for termination;

                  iv.    Judgment against Defendant for compensatory damages including

                         emotional pain, suffering, inconvenience, mental anguish, and loss of

                         enjoyment of life;

                   v.    Actual damages;

                  vi.    Punitive damages;

                  vii.   Liquidated damages in the maximum amount allowed by law;




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 PAGE 6
     Case 4:21-cv-00743-P Document 1 Filed 06/11/21                 Page 7 of 7 PageID 7



              viii.   Judgment against Defendant for Plaintiff’s reasonable attorneys’

                      and experts’ fees; costs of suit;

               ix.    Prejudgment and post-judgment interest as allowed by law; and

                x.    Such other and further legal and/or equitable relief to which Plaintiff

                      may be justly entitled, as this court may deem proper.




Respectfully Submitted                                Date: June 11, 2021


                                                       /s/ Adam S. Greenfield_________
                                                      Adam S. Greenfield
                                                      State Bar No. 24075494
                                                      Email: agreenfield@candglegal.com
                                                      Board Certified in Labor & Employment
                                                      Law by the Texas Board of Legal
                                                      Specialization

                                                      LAW OFFICE OF CLOUTMAN
                                                      & GREENFIELD, P.L.L.C.

                                                      3301 Elm Street
                                                      Dallas, TX 75226-1637
                                                      Phone 214.642-7486




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  PAGE 7
